DETAILED ACTION
This Action is in response to Applicant’s response filed on 09/30/2022. Claims 1-16 and
18-20 are still pending in the present application. Claim 17 has been cancelled. This Action is
made FINAL.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s)
of rejection in view of Staples, II et al  (U.S. 20150080652 A1; Staples).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staples, II et al  (U.S. 20150080652 A1; Staples).

Regarding claims 1, 19 and 20,  Staples discloses An endoscope system (Paragraph 6: “a system in a clinical computing environment for tracking an area of interest of a patient's organ during an endoscopic procedure.”) comprising: 
an endoscope that captures an endoscope image (Paragraph 6: “receive images having an overall field of view (FOV) captured using an endoscope during an endoscopic procedure.” ; Fig.8, block 802 – Capture video images using overall FOV during endoscopic procedure) including a display region that is to be displayed on a display (Fig.8, block 804- A portion of the overall FOV is displayed to the endoscopist”) and a non-display region that is a portion excluding the display region from the endoscope image simultaneously; (Paragraph 68: “The area of interest containing the possible lesion identified by the system may be entirely within the displayed portion of the overall FOV, entirely outside the displayed portion of the overall FOV, or may be partially within the displayed portion and partially outside the displayed portion. Accordingly, the system determines the location of the area of interest relative to the displayed portion of the overall FOV, as shown at block 810.”) and 
a processor device (Paragraph 6 : “The system includes one or more processors”); wherein the processor device: 
acquires the endoscope image captured by the endoscope; (Paragraph 6: “the one or more processors to: receive images having an overall field of view (FOV) captured using an endoscope during an endoscopic procedure.” ; Fig.8, block 802 – Capture video images using overall FOV during endoscopic procedure) 
displays the display region of the endoscope image on the display; (Paragraph 6: “display only a portion of the images having the overall FOV to an endoscopist during the endoscope procedure;” ; Fig.8, block 804- A portion of the overall FOV is displayed to the endoscopist”)
detects a region of interest (Fig.8, block 808-Identify area of interest as possible lesion based on image analysis; Paragraph 67:“An area of the patient's organ is identified as a possible lesion by the system based on the image analysis, as shown at block 808.”) in the display region, and the non-display region; (Paragraph 68: “The area of interest containing the possible lesion identified by the system may be entirely within the displayed portion of the overall FOV, entirely outside the displayed portion of the overall FOV, or may be partially within the displayed portion and partially outside the displayed portion. Accordingly, the system determines the location of the area of interest relative to the displayed portion of the overall FOV, as shown at block 810.”; Paragraphs 69-70)
generates guidance information to the region of interest present in the non-display region in a case where the processor device has detected the region of interest in the non-display region; (Fig. 8 , block 814 ; Paragraph 70: “if the entire area of interest is outside the displayed portion, the presence of the area of interest may be brought to the endoscopist's attention, as shown at block 814.”) and displays the guidance information on the display in addition to the endoscope image, (Paragraph 70: “a directional indication may be displayed to the endoscopist that indicates a possible lesion has been identified and the location of the possible lesion relative to the current displayed view.”)
wherein in a case where the processor device (Paragraph 6 : “The system includes one or more processors”) detects the region of interest in the display region, 
the processor device determines a disappearance of the region of interest from the display region resulting from movement of the region of interest detected in the display region at a certain time to the non-display region at a time after the certain time by using an information of the region of interest detected in the display region (Paragraph 61: “within the camera view) and an information of the region of interest detected in the non-display region (Paragraph 61:” outside the camera view”), (Paragraph 61: “tracking the location of an area of interest relative to a camera view may assist an endoscopist in viewing the area of interest as it moves within the camera view and relocating the area of interest if it moves outside the camera view. The time an area of interest spends outside the camera view before it is relocated may also be monitored.”) and
 generates the guidance information on the region of interest that is determined to have disappeared from the display region. (Paragraph 61: “tracking the location of an area of interest relative to a camera view may assist an endoscopist in viewing the area of interest as it moves within the camera view and relocating the area of interest if it moves outside the camera view … The relocation time may be stored and used for analytics purposes.”)

Regarding claim 2, Staples discloses the region of interest is a region including at least any one of a lesioned part, a benign tumor part, an inflammable part, a marking part, or a biopsy-performed part in which a biological test is performed. (Paragraph 10: “FIG. 2 is a flow diagram showing a method for identifying and marking an area of interesting potentially containing a lesion during an endoscopic procedure on a patient”)

Regarding claims 3 and 4, Staples discloses the processor device generates the guidance information including a direction of the region of interest in the non-display region. (Fig.9, see directional narrow)

Regarding claims 5, 6 and 7, Staples discloses the processor device generates the guidance information including a distance or angle to the region of interest in the non-display region (Paragraph 45: “relative location of the area (e.g., sigmoid colon, cecum, distance into organ, etc.)”)

Regarding claims 8, 9, 10, 11 and 12, Staples discloses processor device generates the guidance information (Paragraph 59: “directional information” ; Paragraph 61: “The relocation time”)  including an operation time of the endoscope taken to bring the region of interest present in the non-display region into the display region. (Fig.8, Block 810 and block 814;  Paragraph 61: The time an area of interest spends outside the camera view before it is relocated may also be monitored. This may provide information regarding how long it took the endoscopist to relocate the area of interest. The relocation time may be stored and used for analytics purposes.”)

Regarding claim 13, Staples discloses the processor device calculates the operation time of the endoscope using at least a distance (Paragraph 45: “a relative location of the area (e.g., sigmoid colon, cecum, distance into organ, etc.) ”) from the display region to the region of interest present in the non-display region. (Paragraph 61: “The time an area of interest spends outside the camera view before it is relocated may also be monitored.”)

Regarding claim 14, Staples discloses the processor device detects the region of interest present (Fig.9, an area of interest 904) in the non-display region, (Fig.9, an area of interest 904 outside a portion 902 displayed) using one endoscope image,(Fig.9,overall FOV 900) and wherein the processor device generates the guidance information (Fig.9, a directional arrow 906) to the region of interest (Fig.9, an area of interest 904) present in the non-display region, (Fig.9, an area of interest 904 outside a portion 902 displayed) using the one endoscope image.(Fig.9,overall FOV 900) ; (Figs.9 and Paragraph 45: “The metadata may include, for instance, an image of the area (single image or video).”)

Regarding claim 18 , Staples discloses the processor device generates the guidance information (Paragraph 59: “directional information” ; Paragraph 61: “The relocation time”) on the region of interest detected in a case where the processor device has detected the region of interest in the non- display region (Fig.8, block 810, outside displayed portion and block 814 ; Fig.9, an area of interest 904 outside a portion 902 displayed) and the region of interest is not detected in any of the display region and the non- display region (Paragraph 79: “the area of interest may move outside the overall FOV when image stabilization is turned on. If that occurs, relocations techniques may be employed,”, until a predetermined time before the time when the region of interest is detected. (Paragraph 61: “This may provide information regarding how long it took the endoscopist to relocate the area of interest. The relocation time may be stored and used for analytics purposes.”, it interpreted that as a processor is not determine the area of interest from a movement of itself at a certain time of outside the overall FOV at a time after a determine time.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Staples, II et al  (U.S. 20150080652A1; Staples), in view of Yoshino (U.S. 20110254937 A1).

Regarding claim 15, Staples discloses all the claim invention except the endoscope image is a wide-angle image obtained by imaging an observation target present beside or behind a distal end part of the endoscope in addition to the observation target present in front of the distal end part of the endoscope. 
Yoshino discloses the endoscope image is a wide-angle image (Fig.1 , lens 220-230) obtained by imaging an observation target present beside or behind a distal end part of the endoscope in addition to the observation target present in front of the distal end part of the endoscope. (Fig.1 as shown in picture below and Paragraph 68: “The insertion section 200 includes the light guide fiber 210 that guides light focused by the light source section 100, an illumination lens 220 that diffuses light that has been guided by the light guide fiber 210, and illuminates an observation target, an objective lens 230 that focuses light reflected by the observation target”)

    PNG
    media_image1.png
    753
    628
    media_image1.png
    Greyscale


	It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate  “the endoscope system” of Yoshino into “a system in a clinical computing environment for tracking an area of interest of a patient's organ during an endoscopic procedure” of Staples in order to improving and easily detecting an attention area that has disappeared, and reduce the burden on a doctor by detecting an attention area within a special light image.

Regarding claim 16 , Staples, as modifies by Yoshino discloses the display region is a region including at least the observation target present in front of the distal end part of the endoscope, and the non-display region (Staples: Fig.8, block 810, outside displayed portion and block 814 ; Fig.9, an area of interest 904 outside a portion 902 displayed) is a region including at least the observation target present beside or behind the distal end part of the endoscope.(Yoshino: Fig.1 as shown in picture above and Paragraph 68: “The insertion section 200 includes the light guide fiber 210 that guides light focused by the light source section 100, an illumination lens 220 that diffuses light that has been guided by the light guide fiber 210, and illuminates an observation target, an objective lens 230 that focuses light reflected by the observation target,”).

Relevant Prior Art Directed to State of Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sasaki et al (U.S. 20140204187 A1), “endoscope image processing device, endoscope system and image processing method”, teaches about an endoscope image processing device acquires image signals that form front image and the boundary region correction section that detect the bound region corresponds to a specific angle of view. 
On et al (U.S. 20140210972 A1), “focus control device, endoscope system, and focus control method”, teaches about the focus control device controls an imaging optical system that is configured so that an in-focus object plane position is changed when an imaging magnification is changed. 
FUJITA (U.S. 20150223670 A1), “insertion system, insertion supporting device, insertion supporting method and recoding medium.”, teaches about an insertion system, an insertion supporting method and a program that can supply, to an operator, information to judge which position of an insertion subject is being acquired image.
Rokutanda (U.S. 20160014328), “image processing device, endoscope apparatus, information storage device, and image processing method.”,  teaches about an improvement in the detection accuracy of a lesion inside a body cavity as an image processing device capture the image that prevent a situation in which a lesion is missed, and improve the accuracy of qualitative diagnosis may be provided by selectively enhancing a lesion.
Kitamura et al (U.S. 20130018255 A1), “ENDOSCOPE OBSERVATION ASSISTANCE SYSTEM, METHOD, APPARATUS AND PROGRAM”, teaches about provide a system, a method, an apparatus and a program that can make it possible to more definitely recognize a positional relationship between a region of interest, such as a region on which a surgery is to be performed, and a treatment tool, and a state in which the treatment tool becomes close to the region of interest during endoscopic observation of the body cavity of a subject to be examined by an endoscope inserted into the body cavity.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665